In his motion for rehearing counsel for appellant takes the following two quotations from our opinion.
"Granting that it should have been excluded as secondary or hearsay evidence, we think the failure to do so was not error which justified a reversal of the judgment. Appellant testified that while in Oklahoma he used an assumed name. At the time of his arrest, there were found in his possession two letters which he admitted writing and which he had prepared for mailing, signed R.M. Collins. In view of this evidence to the effect that he was using the name of Collins, the additional fact that it was written upon the jail record did not vitiate the conviction."
"They stayed at Drumwright, Oklahoma. Appellant while there assumed a different name, rented a room and spent the night."
Counsel then asserts that "either the court or appellant's counsel has not read this record correctly and challenges the court to examine the record and find that these quotations are not borne out by the record."
It is scarcely necessary for counsel in any case to challenge
this court to verify any conclusion it reaches as to the facts or as to the correctness of any proposition of law stated. Notwithstanding the vast press of work now upon the court if we should make a mistake as to the facts or law, no attorney however interested he may be in his client, can have a greater desire that such error be corrected than the members of this court. From page forty-two of the statement of facts we quote: "We went to Temple and put Francis on the train there and all three of us got in the car and went to Drumwright, Oklahoma. . . . I had been there before; I stayed in Drumwright and the oil fields around there practically three years. I had worked all over the oil fields, I was pretty well known. I went under my own name. I used an assumed name one time. I was not known under the name of R.N. Collins. After we got there we went to the Bly rooming house, the place we had stayed at before when we were there and rented a room and paid for it a week. It was rather late when we got there, but we went up town a little while and fooled around a little and went back and went to bed."
The foregoing is from appellant's testimony on direct examination.
From page fifty of the statement of facts on his cross-examination we quote as follows: "I was arrested in Drumwright on Tuesday morning. . . . I dont think anybody knew where I was back home . . . I did not state I went under an assumed name once. He (Lyles) asked me if I went under, the name of R.N. Collins, and I said one time. That was in a letter I wrote on this trip, that was a letter I wrote to my brother. I did not give my name in to the chief of police of Drumwright as R.N. Collins. I do not know how *Page 284 
he got that name on the register. I wrote my brother and asked him to see how everything was there. I told him there was a couple of detectives in town the day we left and we left in a hurry. . . . I knew if they were watching and my brother sent me anything in my own name that they could follow it. Those letters were in my pocket when I was arrested, the chief of police got them. . . . I wrote to Miss Gregory and my brother, Tom Nichols. . . . That R.N. Collins, I wrote that; they are to Tom Nichols and Hattie Gregory. I think those are the letters I wrote December 20th, 1920. The letter could have been changed; I believe it is my handwriting, I am not for sure. I thought you had those letters; I knew the chief of police took them off of me before I mailed them."
The State introduced a letter addressed to Tom Nichols, Rogers, Texas, dated Drumwright, Oklahoma, December 20, 1920, as follows:
"Dear Bro:-
"Will try and write a few lines am getting along pretty well. Raymond and Bryan and myself are together. I want you to go to mamas and gather my clothes up and send them to me. Just send the last suit I bought and underclothes, sox, shoes, shirts, everything only send the one suit. Be sure and get my safety razor. They are a spot light in my trunk that goes on the wind shield of a car send it too. Tell mama I will write her in a few days that didn't think it necessary to write both at the same time. I left in such a hurry didn't have time to see any one or do anything. I think they arrested Hugh the morning we left. Find out the particulars and let me know. Be sure you don tell any one where I am and tell mama not to. I am going to stay here a week. Dont know for sure where I will go then. The law has been eying us over here am afraid they have got some word from down there. I want you to write me just as soon as you get this so I will know about Hugh and send my clothes as soon as you can so I can leave here if necessary. Get Everet Cole or some negro get old negro Jim from down South if you can to send my clothes. They may be watching everything. They was a bunch of law in R — the morning we left two detectives I know. Well dont know any news so will close.
Signed Your Bro. Mr. R.N. COLLINS, Drumwright, Oklahoma."
The following letter addressed to Miss Hattie Gregory, Holland, Texas, was introduced in evidence by the State:
"Dearest:-
Just a few lines am getting along pretty well. Intend to stay here about a week dont know for sure where or what then. We are looking for a location but are not going to lite until we find what we want. Had to leave R. just as soon as we got there. Listen Raymond didn't get to explain everything to his girl. Besides she *Page 285 
doesnt know anything about you or Francis. He is writing her now and said he was going to tell her to write you. Kindly explain things to her so she will know what kind of girls she is going to be with. We are looking for a house for all of us to live together where we can do as we please and have all of the fun possible. Hon you want to be dam sure and not tell anybody where I am and not a thing I have told you. The least you can talk the better we will both be. And besides I cant use you unless you know how to keep anything and are willing to do it. Dont tell a soul where I am done even let any one know you have heard from me. Write my address on something and tear this up the sooner the better. Well dont know any news so will close let me hear from you at once before I leave here. Lots of love."
This letter was also signed "MR. R.N. COLLINS, Drumwright, Oklahoma."
From the foregoing references to the statement of facts we think we were justified in reaching the conclusion upon the facts announced in the original opinion, and that we were not only correct in the conclusion as to the facts, but that the conclusions of law reached were proper, and that the case was properly disposed of.
The motion for rehearing is overruled.
Overruled.